DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
flexible member in claims 1 and 13
polymeric component in claims 1 and 13
binding component in claims 1 and 13
locking mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Haim (US 6,203,493).
Regarding claims 1 and 8, Ben-Haim discloses a system capable of transesophageal retrieval including a polymeric component having a flexible member in the form of a sheath (20; C8;L40-50). A binding component in the form of ferro-magnetic materials within an insertion tube (14;C10; L5-13) is associated with an end portion of the polymeric component, wherein the insertion tube is disposed therein. It is noted that associated with is interpreted as being used with, connected to, related to or accompanied with. A sensor (22) is associated with an end portion of the polymeric component. The system is capable of passing through a nasogastric tube.
Regarding claim 2, Ben-Haim discloses that the binding component includes a magnet in the form of ferromagnetic material (C10; L13-60). 
Regarding claim 4, Ben-Haim discloses that the system is capable of magnetically associating with a gastric residence system (C10; L13-60). It is noted that the gastric residence system is not positively recited. 
Regarding claim 5, Ben-Haim discloses that the sensor is capable of determining a distance between the binding component and a second component (C10; L13-60). It is noted that the second component is not positively recited. 
Regarding claim 7, Ben-Haim discloses that the system is capable of maintaining contact with a gastric residence system during extraction of the gastric residence system from a location internal to a subject (C10; L13-60). It is noted that the gastric residence system is not positively recited.
Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caillouette et al. (US 3,847,157, “Caillouette”).
Regarding claims 1 and 8, Caillouette discloses a system capable of transesophageal retrieval including a polymeric component having a flexible member in 
Regarding claim 2, Caillouette discloses that the binding component includes a magnet wherein the ferromagnetic particles of magnetic material (C3;L10-20).
Regarding claim 4, Caillouette discloses that the system is capable of magnetically associating with a gastric residence system (C3; L38-67). It is noted that the gastric residence system is not positively recited. 
Regarding claim 5, Caillouette discloses that the sensor is capable of determining a distance between the binding component and a second component (C3; L38-67). It is noted that the second component is not positively recited. 
Regarding claim 7, Caillouette discloses that the system is capable of maintaining contact with a gastric residence system during extraction of the gastric residence system from a location internal to a subject (C3; L38-67). It is noted that the gastric residence system is not positively recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Olivares (US 2017/0218537A1).
Regarding claim 3, Ben-Haim discloses magnetic particles as a binding component that is capable of binding to a magnet but does not disclose that the binding component includes a first species capable of interacting with a second species via a binding event. 
In the same field of endeavor, which is binding components, Olivares teaches a binding pair that having a nucleic acid that includes magnetic material immobilized to a tube and a second member of the binding pair that is associated with the tube by way of a reactive group [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic material of Ben-Haim with the magnetic material and nucleic acid binding component, as taught by Olivares, as this modification involves the simple substitution of one binding component for another for the predictable result of providing means for coupling two components. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Sonnenschein et al. (US 2017/0218537A1, “Sonnenschein”).
Regarding claim 6, Ben-Haim does not disclose that the sensor is a Hall effect sensor. The sensor is capable of sensing the amplitude and/or phase of magnetic field in its proximity and determining position and orientation.
In the same field of endeavor, which is sensors, Sonnenschein teaches a sensor that is capable of detecting and measuring motion of the tube. Multiple sensors are suitable for this purpose and include Hall effect sensors [0053].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Ben-Haim, with the sensor, as taught by Sonnenschein, as this modification involves the simple substitution of one sensor for another for the predictable result of providing detection means.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Maloney (US 2009/0112248A1).
Regarding claim 9, Ben-Haim does not disclose that the maximum diameter of the system is 7mm or less. 
In the same field of endeavor, which is gastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Ben-Haim with a maximum diameter of less than or equal to 7mm, as taught by Maloney, since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Olivares (US 2017/0218537A1).
Regarding claim 3, Caillouette discloses magnetic particles as a binding component that is capable of binding to a magnet (48) but does not disclose that the binding component includes a first species capable of interacting with a second species via a binding event. 
In the same field of endeavor, which is binding components, Olivares teaches a binding pair that having a nucleic acid that includes magnetic material immobilized to a tube and a second member of the binding pair that is associated with the tube by way of a reactive group [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic material of Caillouette with the magnetic material and nucleic acid binding component, as taught by Olivares, as this modification involves the simple substitution of one binding component for another for the predictable result of providing means for coupling two components. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Sonnenschein et al. (US 2017/0218537A1, “Sonnenschein”).
Regarding claim 6, Caillouette does not disclose that the sensor is a Hall effect sensor. The sensor is capable of sensing the location of the tube (T).
In the same field of endeavor, which is sensors, Sonnenschein teaches a sensor that is capable of detecting and measuring motion of the tube. Multiple sensors are suitable for this purpose and include Hall effect sensors [0053].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Caillouette, with the sensor, as taught by Sonnenschein, as this modification involves the simple substitution of one sensor for another for the predictable result of providing detection means.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Maloney (US 2009/0112248A1).
Regarding claim 9, Caillouette does not disclose that the maximum diameter of the system is 7mm or less. 
In the same field of endeavor, which is gastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Caillouette with a maximum diameter of less than or equal to 7mm, as taught by Maloney, since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0094116A1) in view of Maloney (US 2009/0112248A1).
Regarding claims 1, 8 and 9, Silverstein discloses a system capable of transesophageal retrieval including a component having a flexible member in the form of a tube (114; [0133]). A binding component in the form of a magnet (116) that is associated with an end portion of the polymeric component (Fig. 10). It is noted that associated with is interpreted as being used with, connected to, related to or accompanied with. A sensor (118; [0134]) is associated with an end portion of the polymeric component. The system is capable of passing through an endoscopic tube (Fig. 57). However, Silverstein does not disclose that the component having a flexible member is polymeric. 
In the same field of endeavor, which is nasogastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Silverstein of a flexible polymeric material, as taught by Maloney, for the predictable result of providing a material with the flexibility to maneuver through the nose or throat into the esophagus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Silverstein with a maximum diameter of less than or equal to 7mm, as taught by Maloney, since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2
Regarding claim 4, Silverstein discloses that the system is capable of magnetically associating with a gastric residence system [0154-0156]. It is noted that the gastric residence system is not positively recited. 
Regarding claim 5, Silverstein discloses that the sensor is capable of determining a distance between the binding component and a second component (C3; L38-67[0154-0156]. It is noted that the second component is not positively recited. 
Regarding claim 7, Silverstein discloses that the system is capable of maintaining contact with a gastric residence system during extraction of the gastric residence system from a location internal to a subject [0154-0156]. It is noted that the gastric residence system is not positively recited.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of Maloney, as applied to claim 5 above, and further in view of Sonnenschein et al. (US 2017/0218537A1, “Sonnenschein”).
Regarding claim 6, Silverstein does not disclose that the sensor is a Hall effect sensor. 
In the same field of endeavor, which is sensors, Sonnenschein teaches a sensor that is capable of detecting and measuring motion of the tube. Multiple sensors are suitable for this purpose and include Hall effect sensors [0053].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Silverstein, with the sensor, as taught by Sonnenschein, as this modification involves the simple substitution of one sensor for another for the predictable result of providing detection means.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of Maloney, as applied to claim 1 above, and further in view of Kalloo et al. (US 2017/0049598A1).
Regarding claim 10-13, Silverstein discloses in Fig. 17 that a snare to grasp a gastric residence system (108) would not be necessary due to the mutually attractive magnets. The flexible member of the polymeric component having a binding component associated with an end portion is administered transesophageally [0132]. A sensor associated with an end portion of the polymeric component determines a distance between the binding component and a gastric residence system [0154].  Silverstein discloses a locking mechanism or interlock associated with an end portion of the polymeric component [0156]. The gastric residence system is removed, transesophageally, the gastric residence system from the location internal to the subject [0155-0159]. In some embodiments the magnetic tube and needle wire may interlock together to assure the magnets stay coupled as the wire is withdrawn [0156]. Interlock is defined as overlapping or fitting together of projections and recess. However, Silverstein does not disclose that the locking mechanism is a snare or a barbed feature.
In the same field of endeavor, which is gastric devices, Kalloo teaches a retrieval system in the form of a catheter that includes a hook that is interpreted as a barbed feature or snare type device that is capable of assisting in retrieval of a device [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of the combination of Silverstein and Maloney with means to interlock together, as taught by Kalloo, in the form of a barb or snare, to ensure that the tube and a needle stay coupled as a wire is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golden et al. (US 5,902,238) discloses a flexible tube including a binding component and a sensor. Burnett et al. (US 2006/0020278A1, “Burnett”) discloses an interlock mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELIN C TANNER/Primary Examiner, Art Unit 3771